DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on July 11, 2022 in which claims 1-7, 10-17, 19, and 20 are pending and presented for examination; of which, claims 1, 12, and 20 are independent claims. Claims 1, 6, 7, 10-12, 15-17, 19, and 20 were amended; Claims 8, 9, and 18 are canceled.

Allowable Subject Matter
Claims 1-7, 10-17, 19, and 20 now renumbered 1-17 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to techniques, methods, systems, and other mechanisms for a Firewall Rules Intelligence (FRI) Service that guides customers in configuring their firewall rules securely, makes recommendations regarding firewall rules, and provides various analytical services regarding firewalls. The closest prior art of record, Koved et al. US Publication No. 2011/0099482, disclose similar methodology. However, the closest prior art of record, Koved et al. US Publication No. 2011/0099482, failed to show “a data storage storing a set of firewall rules for a network; a recommendation engine that: receives, from a log service, traffic logs detailing traffic for the network and firewall logs detailing usage of the set of firewall rules in response to the traffic for the network; accesses, from the data storage, the set of firewall rules for the network; processes the set of firewall rules to evaluate the firewall rules against a set of quantitative evaluation rules to determine one or more firewall rule recommendations, wherein each firewall rule recommendation is a recommendation to change at least one of the firewall rules in the set of firewall rules; and a front end API that provides data describing the one or more firewall rule recommendations to a user device, wherein the recommendation engine comprises a machine learned recommendation engine that: predicts a likelihood of at least one firewall rule of the set of firewall rules being hit during a future time period: and generates, in response to the likelihood, at least one of the one or more firewall rule recommendations.” These claimed features being present in independent claims 1, 12, 20 and in conjunction with all the other claimed limitations render claims 1, 12 and 20 allowable over the prior art of record.

As per claims 2-7, 10-11, 13-17 and 19-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 12 and 20. Therefore, they are allowable for the same reason set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        July 16, 2022